Citation Nr: 1115643	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than August 27, 2001, for the award of service connection for posttraumatic stress disorder, to include on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the case has been transferred to the Huntington, West Virginia, RO.


FINDINGS OF FACT

1.  In April 1969, the Veteran submitted a VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service, seeking compensation benefits for, "Depressive reaction."  

2.  In a May 1969 rating decision, the RO denied the claim for service connection for a psychiatric disorder, determining that the Veteran had a constitutional or developmental abnormality that was not a disability under the law.  The Veteran was notified of the decision in a May 23, 1969, letter, which included his appeal rights.  He did not appeal the decision, and it became final.

3.  On August 27, 2002, the Veteran submitted a claim for service connection for posttraumatic stress disorder.  

4.  During the appeal, service personnel records were received, which were part of the basis for the award of service connection for posttraumatic stress disorder.  Thus, the provisions of 38 C.F.R. § 3.156(c) (2010) apply to the Veteran's claim, and the claim is considered pending as of April 28, 1969.

5.  The Veteran is not a credible historian and his statements as to having engaged in combat during service are accorded no probative value.

6.  Prior to August 27, 2001, the preponderance of the credible evidence is against a finding that the Veteran had posttraumatic stress disorder due to a credible, in-service stressor.  

7.  Because the April 1969 claim for compensation benefits has been pending since that time, there can be no clear and unmistakable error in the May 1969 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 27, 2001, for the award of service connection for posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(c), 3.400 (2010).

2.  The May 1969 decision cannot contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board begins by noting that as service connection, an initial rating, and an effective date have been assigned during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the claimant.  The Veteran was provided with a hearing before a Decision Review Officer, which took place in January 2010.  The Veteran had requested a hearing before the Board.  A hearing was scheduled in August 2010.  The Veteran requested that the hearing be rescheduled.  Another Board hearing was scheduled for December 2010.  The Veteran and his representative attended that hearing and testified that the Veteran no longer wanted a hearing.  The Veteran subsequently submitted a written statement that he no longer wanted a hearing.  Thus, the Veteran's request for a Board hearing has been successfully withdrawn.  See 38 C.F.R. § 20.704(e) (2010).

VA did not obtain any additional evidence in connection with the claim for an earlier effective date; however, such was not necessary.  (VA obtained service personnel records, Social Security Administration records, and VA treatment records in connection with the claim for service connection for posttraumatic stress disorder.)  Specifically, under the provisions of 38 U.S.C.A. § 5103A(a)(2), it states that the Secretary of VA is not required to provide assistance to a claimant under this section if no reasonable possibility exists that such assistance would aid in substantiating the claim.  As explained in detail below, the Board finds that the Veteran is not a credible historian, and his in-service allegations of harassment and sexual trauma are rejected.  Thus, any medical opinion obtained now regarding when posttraumatic stress disorder had its onset would have to rely on statements provided by the Veteran, which statements are rejected in total.  For these reasons, the Board has determined that a remand to determine when the Veteran first developed posttraumatic stress disorder is not warranted.  See Vigil v. Peake, 22 Vet. App. 63, 67 (2008).  

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The claimant was been afforded a meaningful opportunity to participate in the adjudication of the claim.  Hence, the case is ready for adjudication.

II.  Analysis

The Veteran claims that service connection for posttraumatic stress disorder is warranted as of the day following his discharge from service.  He states that he was harassed while serving as a striker on a ship by an officer, who threatened him physically and verbally.  The Veteran claims this caused a decline in his performance.  He then states that he was involuntarily hospitalized in Newport, Rhode Island, where he was raped by multiple medical corpsmen over a three-month period.  The Veteran alleges that these events caused posttraumatic stress disorder.

The service treatment records show that the Veteran was diagnosed with a personality disorder following a 42-day hospitalization.  He filed a claim for service connection in April 1969 for, "Depressive reaction."  In a May 1969 rating decision, the RO denied service connection for a psychiatric disorder, determining that the Veteran had a disability for which service connection could not be granted.  The Veteran was notified of the denial that same month, along with his appeal rights, and did not appeal it.

In August 2002, he filed an application to reopen the claim for service connection for a psychiatric disorder.  During the appeal, service personnel records were received.  In determining that the Veteran had posttraumatic stress disorder from service, a June 2008 VA examiner relied, in part, on a service personnel record.

Under the provisions of 38 C.F.R. § 3.156(c)(1), any time after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  Id. at (c)(3).  

The Board finds that the provisions of 38 C.F.R. § 3.156(c) apply to the facts in this case, and VA must now reconsider the claim as of the April 1969 application for compensation benefits.  

For background purposes, the record shows that the Veteran entered service in September 1967.  He was trained as a mess man.  From March 1968 to September 1968, he worked as a corpsman striker onboard the USS Stickell.  In September 1968, he requested to attend Hospital Corps School in Great Lakes to become a medical corpsman.  Such request was granted, and the Veteran was supposed to start school in January 1969, after the ship returned to the United States.

A December 1968 entry from the USS Stickell shows the Veteran had been 

[A]ssigned a mark of 1.0 in Professional Performance due to his failure to complete almost any assigned task.  His attitude is that[t] if he makes a big enough mess of his assigned tasks[,] he will be relieved of the work.  Assigned mark of 2.6 in Military Behavior because he fails to conform to the use of the Chain of Command.  He further does not carry out orders and has often come close to be[ing] put on report for direct disobedience of an order.  Assigned mark of 2.8 in Adaptability due to his inability to accept the Navy way of life.  He does only what he is told and likes and then slip[ ]shoddily.  Close supervision brings cries of persecution from him.

In January 1969, the Commanding Officer determined that due to the Veteran's "marked deterioration in military behavior," it was determined the Veteran was not eligible for hospital medical corps training.  In a February 1969 entry, the Commanding Officer stated that the Veteran had worked in sick bay until he was sent to mess cooking in December 1968.  He also noted that the Veteran's personal appearance was not up to standards, and the Veteran was found wearing other people's clothing.

The Veteran was then hospitalized in Newport, Rhode Island, from February 27, 1969, to April 10, 1969.  A medical board determined that the Veteran had "Emotionally Unstable Personality" disorder.  The medical board stated that the Veteran reported experiencing emotional instability throughout his life.  "He has always had severely ambivalent feelings towards his family and especially towards his father, leading to behavior of an emotionally labile nature throughout childhood and adolescence."  The Veteran reported "increasing sadness and apprehension" since entering service and having difficulty in making a good service adjustment.  He described anger towards authority figures, "especially his father," but also feeling angry towards his officers and petty officers.  The medical board stated the Veteran had a past history of "severe deprivation during childhood."  The Veteran called his father "immature, two-faced, and a liar."  The medical board noted the Veteran expressed great hostility towards his father.  The Veteran reported having difficulty in getting along with teachers throughout his school years and other authority figures.  The medical board stated, "He described many early neuropathic traits" and "severe free-floating anxiety since childhood."  They noted the Veteran "abreacted significant traumatic situations in his childhood."  It concluded the Veteran suffered from no disability that was a result of service.

The Veteran was discharged from service in April 1969 by reason of unsuitability due to a diagnosis of emotionally unstable personality.

In April 1969, the Veteran submitted a VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service, wherein he sought service connection for, "Depressive reaction."  In a May 1969 rating decision, the RO denied the claim, stating the Veteran's nervous condition was not a disability within the meaning of the law for which compensation may be paid.  He was notified of this determination in a May 23, 1969, letter, along with his appeal rights.  He did not appeal the decision.

In August 2002, the Veteran submitted a claim for service connection for posttraumatic stress disorder.  In connection with his claim, he alleged that he was harassed by a lieutenant on the USS Stickell, which caused him undue stress and was the basis for the deterioration he experienced on the ship in December 1968.  The Veteran states that the lieutenant came to sick bay to be treated for a sexually-transmitted disease but did not want the Veteran to document such treatment in his records.  He states he told the lieutenant he had to document the treatment.  The Veteran claims the lieutenant then threatened him, including pointing out that a person could be thrown overboard, and it could take days to find the body.  He states that he then became scared and would sleep in places other than his bed for fear the lieutenant would find him.  The Veteran's deterioration was recognized, and the Veteran was sent to a hospital for treatment.

The Veteran claims that as soon as he entered the hospital, there were several medical corpsmen who laughed at him and eventually drugged him and raped him over and over again.  The Veteran has submitted treatment records from his hospitalization and claims that the notations that he slept well and integrated well with others were fabricated by the "immoral" medical corpsmen.  He claims he was an emotional wreck due to the treatment he received at the hospital, which included being raped and watching others get raped.

Service connection for posttraumatic stress disorder based upon the harassment claim and the rape allegations was awarded in the August 2008 rating decision on appeal and assigned an effective date of August 27, 2002.  The Veteran appealed the effective date assigned.  Following a January 2010 hearing, the Decision Review Officer awarded the Veteran an effective date going back one year to August 27, 2001, based upon a 1997 Office of General Counsel opinion.  See VAOPGCPREC 26-97 (July 16, 1997) (Addition of posttraumatic stress disorder as a diagnostic entity in the schedule for rating mental disorders was a "liberalizing VA issue" for purposes of 38 C.F.R. § 3.114(a).).  The Veteran has stated that he wants an effective date going back to the day following service discharge.

A.  Credibility Determination

The Board will initially discuss the Veteran's credibility given that the issue being decided herein is directly impacted by whether or not the Board finds him to be a credible historian.  The Board concludes that the Veteran is not credible, which reasons are explained below.  

The Veteran has provided inconsistent and false statements over the years, which has significantly and negatively impacted his credibility.  For example, when he completed the "Fraudulent Enlistment Warning" in April 1967 (prior to his entrance into service), he checked "No" to the question, "Have you ever been under the care of a psychiatrist or psychologist?"  In a Report of Medical History completed by the Veteran in June 1967, he checked "Yes" to ever having or having then "Depression or excessive worry."  The examiner noted, "No [neuropsychiatric] care" in response to that admission.  However, on the VA Form 21-526e, Veteran's Application for Compensation or Pension at Separation from Service, received in April 1969, when seeking compensation benefits for "Depressive reaction," the Veteran indicated he had received treatment for such disability from 1960 to 1966 from Dr. Gerald Cavander.  See Item 8A.  Thus, according to the Veteran's application for compensation benefits, he had received six years of treatment for a psychiatric disability prior to service, but yet he had specifically denied any such treatment on the "Fraudulent Enlistment Warning" and the Report of Medical History.  

The Board must point out that when the Veteran signed the "Fraudulent Enlistment Warning," this is what he attested to in the document:

I, [Veteran,] swear (or affirm) that my answers to the above questions have been correctly recorded and are true in all respects to the best of my knowledge and understanding.  I understand that upon acceptance for enlistment this form and all other allied papers become part of the "record."  I know that if I secure my enlistment by means of any willful false statement, willful misrepresentation or concealment of the information herein sought in any way, I am liable to trial by court-martial or discharge under other than honorable conditions for fraudulent enlistment. . . . 

When the Veteran signed the VA Form 21-526e, he certified that such statements were true.  See Certification above the date and signature ("I CERTIFY that the foregoing statements are true and complete to the best of my knowledge and belief.").

Accordingly, the Veteran has provided contradictory statements regarding whether or not he had psychiatric treatment prior to service.  When providing these contradictory statements, he certified both times that such statements were true.  This significantly hurts the Veteran's credibility and shows the Board that the Veteran is willing to provide false facts even when certifying that such facts are true.  In other words, the Veteran's word cannot be trusted.  Because the statement he made in the application for compensation benefits is a statement against interest in connection with his claim for service connection, the Board finds as fact that the Veteran misrepresented his past psychiatric treatment when he completed the "Fraudulent Enlistment Warning" in 1967.  Statements against interest tend to be highly reliable, which is why the Board has accorded more probative value to that admission.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  

At the June 2008 VA examination, the examiner wrote, "[The Veteran] denies any mental problems growing up. . . .  He was not aware that anybody in his family had any mental problems."  Later in the report, the examiner stated, "He was never seen by any counselor[,] treated by any mental health professional before he joined the service."  First, the denial of mental problems growing up is contradicted by the Veteran's own admission in the Report of Medical History and the April 1969 application for compensation benefits, wherein he reported he was treated for a psychiatric disorder for six years prior to service.  Second, his report to the examiner that he was not aware that anyone in his family had mental problems is contradicted by KJR, Ph.D.'s treatment records, which are pervasive for reports of mental health problems in the Veteran's family and which could be based only on history reported by the Veteran to Dr. KJR.  See June 12, 1995, letter ("As you may know, he . . . has a strong family history for both depressive illness and alcoholism."); Undated letter (describing the Veteran as having "a rather severe family history to include multiple traumas, abuse, mental illness, and alcoholism.").  Third, his denial of any psychiatric treatment prior to service is contradicted by the April 1969 application for compensation benefits, which indicates pre-service treatment for six years.  

Another inconsistent statement the Veteran has made is whether he reported the alleged threats made to him by a lieutenant on the ship.  Initially, the Board notes that the Veteran has changed the lieutenant's name on several occasions.  In the November 2003 statement, the Veteran had written down a Lieutenant I.  He crossed that out and changed the name to Lieutenant J.  At the June 2008 VA examination and January 2010 Decision Review Officer hearing, he reported that it was Lieutenant G.  The fact that the Veteran has changed the name of the person who ruined his Naval career three times is highly questionable.  

Going back to the story the Veteran told, in the November 2003 statement, he stated that after the lieutenant threatened him, he was scared to death and could not tell anyone.  See page 6.  He stated that when the ship returned to Newport, Rhode Island, the Commander of the ship told the Veteran that a friend of his had discussed the Veteran's decline and thought the Veteran should go for counseling at the hospital.  This would indicate that the Veteran never either told anyone or attempted to tell anyone about the lieutenant threatening him.  See page 6 ("I mean, who could I tell, how could I tell . . . .  Every[]one I knew noticed my change but I could not tell.").  However, at the June 2008 VA examination, the Veteran reported that he had attempted to tell the ship's Commander and that the threatening lieutenant sabotaged that attempt.  See page 2.  He stated he subsequently went outside the chain of command and was able to go speak to the Commander and told him the "whole story" about the lieutenant's threats and that the Commander wanted the Veteran to get help.  Id. at pages 2-3.  The Board finds that these are two, different stories.  

A third story was added in August 2010.  See binder with Veteran's name, 2010, and claims file number on cover.  In this story, the Veteran stated that he told only one person, RN, about the constant harassment he was receiving, who was his best friend.  He stated RN suggested the Veteran go to the skipper.  The friend subsequently told the skipper, who told RN that he (the Veteran) should keep this quiet.  So in the first story, the Veteran told no one.  In the second story, the Veteran told the Commander on the ship.  In the third story, the Veteran told his friend, who, in turn, told the Commander.  The Veteran's stories about what happened in service have changed throughout the record, which negatively impacts his credibility.

The Veteran told the VA examiner at the June 2008 examination that the longest job he had held was for one and one-half years.  See VA examination report on page 1.  However, on his SSA application for disability benefits, dated June 1995, he listed three jobs from 1978 to 1995, all of which lasted for well over one and one-half years.  See Form SSA-3368-BK at item 14 on page 5 (one job from 1978 to 1986 (eight years), one job from 1986 to 1990 (four years), and one job from 1990 to 1995 (five years).  Overall, the occupational history he reported to the VA examiner does not match the occupational history shown in the Social Security records.  See undated letter from Dr. KJR ("Despite a rather severe family history to include multiple traumas, abuse, mental illness, and alcoholism, [the Veteran] has not only survived but flourished professionally and personally in the face of these adversities. . . .  Unfortunately, [the Veteran] has coped with these long[]standing problems by adopting a perfectionist hard[-]driving workaholic lifestyle.").  It is clear from the Social Security records that the Veteran stopped working in February 1995 because of a heart disability-not because of temper issues.  (The Veteran claimed he could not get a job because of temper issues.)  See September 1996 letter from Dr. KJR ("[The Veteran] was forced to discontinue his career in teaching due to a unique and rare condition known as 'sensitive heart syndrome.'"); see also undated letter from Dr. KJR ("Although the patient's disabling condition is primarily due to his heart syndrome, it would appear he also has emergent anxiety and depression, secondary to his physical disorder. . . .  [W]ere it not for his disabling physical condition, he could certainly resume the duties of his teaching.").  This is additional evidence of inconsistent statements made by the Veteran.

Other discrepancies in the Veteran's statements include his misrepresentation of the length of his hospital stay in service.  The service treatment records show that he was hospitalized from February 27, 1969, to April 10, 1969-a period of 42 days.  A June 9, 1995, treatment record from Dr. KJR shows the Veteran reported he was hospitalized for seven months.  In his Social Security Administration application, dated June 13, 1995 (four days after the June 1995 treatment record), he reported he was hospitalized for five months.  In a matter of days, his hospitalization period changed by two months.  A February 23, 1996, treatment record from Dr. KJR shows the Veteran reported he was hospitalized for nine months.  A June 2006 VA Form 119, Report of Contact, shows the Veteran stated he was hospitalized for three months.  This is additional evidence of inconsistent statements from the Veteran.

A significant misrepresentation by the Veteran is that while being treated for psychiatric complaints in the 1990s, the Veteran consistently reported that he had served in Vietnam and had engaged in combat.  See April 1995 hospitalization report ("During his stay in the hospital, [the Veteran] was also counseled extensively on dealing with his post-traumatic stress syndrome and his depression and memories of his experiences in Vietnam."); June 1995 letter from KJR, Ph.D. ("As you may know, he not only has a strong family history for both depressive illness and alcoholism[,] but he also most probably has completely untreated PTSD stemming from service in Vietnam."); September 1995 treatment record from Dr. KJR (stating the Veteran's posttraumatic stress disorder issues came up and the Veteran reported he was responsible for the deaths of others and had intolerable nightmares); September 1995 letter from Dr. KJR ("I have become more and more convinced and concerned with the presence of combat[-]related post-traumatic stress syndrome disorder."); November 1995, treatment record from Dr. KJR (describing his first real discussion with the Veteran of war experiences where the Veteran "describes combat, fellow soldiers, atrocities."); September 1996 letter from Dr. KJR ("[The Veteran] suffers from rather marked depression as well as heretofore undiagnosed post traumatic stress syndrome disorder stemming from exposure to heavy combat in Vietnam while serving as a medic."); October 1996 treatment record from Dr. KJR (describing flashbacks the Veteran had about drug users in Vietnam and Viet Cong prisoner treatment); an October 1998 letter from Dr. KJR ("I am hopeful that [the Veteran] is more ready than he has ever been to address the combat[-]related PTSD issues which developed thirty years ago.").  

However, the problem with these facts is that the Veteran never served in Vietnam and is not, under any circumstances, a combat veteran.  The Board finds as fact that the Veteran did not have service in Vietnam, which includes the waters surrounding that area.  In a service clinical record, dated February 1969 (at the time the Veteran was being hospitalized), the Veteran reported that his "Military History" included "U.S. and "Red Sea travel."  In 1976, the RO wrote to the NPRC and asked if the Veteran was entitled to the Vietnam Service Medal, and the answer was "No."  There is no objective documentation in the record that the Veteran served in Vietnam.  Interestingly, the Veteran continued to report he had service in Vietnam following his 2002 application for posttraumatic stress disorder benefits.  See September 17, 2007, VA treatment record ("P[atien]t spent 2 tours in Vietnam as a corpsman."); June 10, 2010, VA treatment record ("This veteran is a former Navy Corpsman who not only experienced major combat trauma being deployed in the field with the Marines in Vietnam . . . .").  This is both an inconsistent fact reported by the Veteran and an outright fabrication of the Veteran's service.  Thus, the Veteran has shown both the capability of providing inconsistent statements and his propensity to manufacture facts.

While there are more inconsistent statements throughout the record, the Board finds it has provided enough of them to explain why it accords the Veteran's statements no probative value.  This finding that the Veteran's statements have no probative value specifically includes his statements of having engaged in combat in Vietnam while in service.  Those facts as alleged by the Veteran are completely rejected by the Board.

B.  Effective date

As stated above, an award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-denied claim.  38 C.F.R. § 3.156(c)(3).  

The assignment of effective dates of VA awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for compensation (i.e., service connection) "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The implementing regulation clarifies this to mean that the effective date of service connection/compensation will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400 (emphasis added).

Thus, the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 are essentially the same as those described in 38 C.F.R. § 3.156(c)(3).  

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

Prior to the Veteran's August 2002 claim, the Veteran had made multiple allegations that his service involved going to Vietnam and engaging in combat.  As stated above, those facts are entirely rejected, and thus posttraumatic stress disorder based upon a combat stressor will not be discussed.

Where the claimed stressor is not related to combat, the claimant's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other credible evidence that supports and does not contradict the claimant's statements and/or testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).

In these cases of non-combat posttraumatic stress disorder, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(3).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed incident/assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.

This does not mean that the evidence must actually prove that the incident occurred. It means that the evidence must at least be in equipoise with respect to whether the incident actually occurred.  That is, there must be an approximate balance of positive and negative evidence regarding whether the claimed stressor actually occurred. In such cases, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an effective date earlier than August 27, 2001, for the award of service connection for posttraumatic stress disorder.  The reasons follow.

The Veteran was diagnosed with a personality disorder while in service, which is an entirely plausible basis for why the Veteran's performance deteriorated in service.  The description of the Veteran's past behavior and childhood in the service treatment records would establish a basis for why the Veteran deteriorated in service.  There, the medical board stated that the Veteran reported experiencing emotional instability throughout his life.  "He has always had severely ambivalent feelings towards his family and especially towards his father, leading to behavior of an emotionally labile nature throughout childhood and adolescence."  The Veteran reported "increasing sadness and apprehension" since entering service and having difficulty in making a good service adjustment.  He described anger towards authority figures, "especially his father," but also feeling angry towards his officers and petty officers.  The medical board stated the Veteran had a past history of "severe deprivation during childhood."  The Veteran called his father "immature, two-faced, and a liar."  There are multiple other complaints and issues reported by the Veteran regarding his childhood and behavior he exhibited prior to service, as shown in the April 1969 medical board.  

The Board finds that the facts reported in the medical board's report are the most credible facts in the record as to the Veteran's past and what happened in service.  The reason for this determination is the consistency throughout the record regarding the Veteran's childhood.  The description of the Veteran's childhood in the service treatment record and that which is described in Dr. KJR's treatment records beginning in 1995 are entirely consistent with each other.  See June 1995 treatment record ("Extreme stories of [father]'s neglect and psychopathy."); June 1995 treatment record ("Severe family history-trauma, abuse, mental illness."); September 1995 treatment record ("Talks of guilt trips by [mother] + [father]-severe neglect/abuse."); March 1996 treatment record ("Long talk of childhood.  [T]ook abuse for himself and siblings."); July 1996 treatment record ("Long talk of father-abuses, neglect."); October 1997 treatment record ("Hatred of [father] discussed."); January 1998 treatment record ("Flooding of childhood memories/abuse-neglect."); February 1999 treatment record ("Long talk of childhood memories rushing in.  Severe abuse + humiliation."); February 1999 treatment record ("More childhood stuff.  Almost overwhelming."); and October 1999 treatment record ("Depressed.  Saw movie about abuse.  Brings back [father] stories of Axis II stuff, abuse + neglect-cried some.").  

Accordingly, these facts provided in the medical board's report describing the Veteran's childhood and those facts shown in Dr. KJR's treatment records are accorded high probative value.  It is for this reason that the Board finds as fact that the Veteran had a very difficult childhood and his deterioration in service was the result of a personality disorder, as found by the medical board.  The medical board had an opportunity to observe the Veteran for 42 days.  Such medical opinion is accorded high probative value because of the length of time, because of the credible facts the Veteran reported at that time as to his childhood, and the diagnosis was made contemporaneously with the Veteran's service.  The Board finds as fact that the Veteran had a personality disorder during service. 

Neither the June 2008 VA examiner nor Dr. KJR addressed the fact that the Veteran was diagnosed with a personality disorder in service when providing positive medical opinions that the Veteran had posttraumatic stress disorder due to service.  Thus, their medical opinions are accorded lessened probative value than the medical findings made by individuals who actually witnessed the Veteran's behavior.  The June 2008 VA examiner stated she had reviewed the record; however, the failure to mention and discuss the diagnosis of a personality disorder in service, in the Board's opinion, made the examination inadequate.  (Interestingly, the Veteran was awarded Social Security Administration disability benefits for a personality disorder.)  What is more difficult to comprehend is that Dr. KJR's treatment records are full of complaints regarding the Veteran's childhood.  See above paragraph.  Dr. KJR's medical records are also full of reports of the Veteran having engaged in combat and suffering from combat-related posttraumatic stress disorder.  However, in providing opinions for the Veteran in connection with his VA claim for compensation benefits for posttraumatic stress disorder, Dr. KJR never acknowledged nor explained why he changed his diagnosis of posttraumatic stress disorder "stemming from exposure to heavy combat in Vietnam while serving as a medic," to posttraumatic stress disorder "as a direct result of his forced hospitalization."  Compare September 1996 letter with October 2003 letter.  

Further hurting Dr. KJR's own credibility is the fact in his statements to VA, he never acknowledged the Veteran's childhood history that is so pervasive in his treatment records.  Again, he mentions the Veteran's abuse from his father throughout those records, but in a document received from him in March 2007, he states the Veteran was the "victim of severe abuse (of all kinds) by uniformed health care professionals" without mentioning any pre-service abuse the Veteran sustained at the hands of his father.  Also, a June 1995 treatment record of Dr. KJR's shows he noted the Veteran had a history of "jail/assault."  However, in an August 1995 letter, Dr. KJR stated there was no relevant history of arrest or violence regarding the Veteran-a direct contradiction to his own June 1995 treatment record.  

To reiterate, the fact that neither the June 2008 VA examiner nor Dr. KJR addressed the diagnosis of a personality disorder back in service hurts their opinions.  Even if a current examiner attempted to allege that the Veteran should have been diagnosed with an acquired psychiatric disorder, to include posttraumatic stress disorder, in service, the Board would accord significantly more probative value to the April 1969 medical opinion based upon a 42-day in-service hospitalization, which was created contemporaneously with the Veteran's service.  Medical professionals having an opportunity to observe the Veteran for more than one month determined he had a personality disorder.  In other words, the Board has no basis to find that the Veteran had an acquired psychiatric disorder back in service.  Rather, he had a personality disorder which was and still is not a disability for which service connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); Beno v. Principi, 3 Vet. App. 439 (1992).  Thus, the effective date will not go back to the day following service discharge.

The medical board made the determination that the personality disorder was not aggravated during service.  Thus, consideration of whether such disorder was subjected to a superimposed disease or injury which created additional disability is not warranted.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Again, the Veteran's allegations of harassment and rape in service are rejected as incredible.

At the January 2010 Decision Review Officer hearing, the Veteran stated that the lieutenant had destroyed his whole life.  See Transcript on page 5.  The Veteran's statements throughout the appeal are about how the lieutenant and the employees at the hospital who raped him had destroyed his life as well.  The problem with these statements is that the Veteran completely ignores the negative childhood he experienced, which is all over the claims file.  The Veteran attempted to somewhat downplay his childhood at the June 2008 VA examination, but the more credible records establish a severely negative childhood experience.  For example, the service treatment record addressing the Veteran's medical history shows that it was reported the Veteran had "experienced emotional instability throughout his life."  The medical board wrote that the Veteran's past history revealed "severe deprivation during childhood."  The Veteran talked about wanting to kill his father.  He called his father "immature, two-faced, and a liar."  The Veteran reported persistent fits of temper since childhood and other psychiatric symptoms that had been occurring since childhood.  The medical board noted that while the Veteran was hospitalized, "He abreacted significant traumatic situations in his childhood."  The Veteran continued to discuss his difficult childhood experience with Dr. KJR more than 30 years after the fact.  The Veteran downplaying his childhood at the June 2008 examination is indicative of his lack of credibility.

The Board acknowledges the holding in McGrath v. Gober, 14Vet. App. 28, 35 (2000).  In that case, the Court stated that when an original claim for benefits is pending on the date on which the evidence is submitted, it is irrelevant if the evidence was submitted over 20 years after the claim is filed.  Id.  However, the Court also noted that, "Of course, whether or not that evidence submitted is credible and sufficient to support a determination that an earlier effective date is warranted is a finding of fact for the Board to determine.  Id.  (Emphasis added.)  

In this case, the Board finds that at no time prior to August 27, 2001, was there evidence that the Veteran had posttraumatic stress disorder due to a credible in-service stressor.  The Board has explained in detail why it has profound issues with the Veteran credibility (the lack thereof).  In the instances prior to August 27, 2001, where the examiner attributed the onset of posttraumatic stress disorder to service, it was based on the Veteran's false report of having engaged in combat.  While laid out above, the Board will re-list those documents.  See April 1995 hospitalization report ("During his stay in the hospital, [the Veteran] was also counseled extensively on dealing with his post-traumatic stress syndrome and his depression and memories of his experiences in Vietnam."); June 1995 letter from KJR, Ph.D. ("As you may know, he not only has a strong family history for both depressive illness and alcoholism[,] but he also most probably has completely untreated PTSD stemming from service in Vietnam."); September 1995 treatment record from Dr. KJR (stating the Veteran's posttraumatic stress disorder issues came up and the Veteran reported he was responsible for the deaths of others and had intolerable nightmares); September 1995 letter from Dr. KJR ("I have become more and more convinced and concerned with the presence of combat[-]related post-traumatic stress syndrome disorder."); November 1995, treatment record from Dr. KJR (describing his first real discussion with the Veteran of war experiences where the Veteran "describes combat, fellow soldiers, atrocities."); September 1996 letter from Dr. KJR ("[The Veteran] suffers from rather marked depression as well as heretofore undiagnosed post traumatic stress syndrome disorder stemming from exposure to heavy combat in Vietnam while serving as a medic."); October 1996 treatment record from Dr. KJR (describing flashbacks the Veteran had about drug users in Vietnam and Viet Cong prisoner treatment); an October 1998 letter from Dr. KJR ("I am hopeful that [the Veteran] is more ready than he has ever been to address the combat[-]related PTSD issues which developed thirty years ago.").

The Board cannot accept a diagnosis of posttraumatic stress disorder that was based upon a stressor or stressors (having engaged in combat in Vietnam) that never occurred.  Dr. KJR entered multiple diagnoses of posttraumatic stress disorder while he was treating the Veteran, but had not attributed such diagnosis to the alleged harassment and rapes.  Dr. KJR's treatment records show that on August 8, 2002, he wrote, "remember R.I. hosp experiences, prodded to action, Severe PTSD."  That date post dates the current effective date for the award of service connection for posttraumatic stress disorder.  

It is one thing where there are no contemporaneous records during the time period in question.  It is another thing when there are multiple contemporaneous records which show the Veteran being diagnosed with posttraumatic stress disorder or other psychiatric disorders and having those diagnoses be attributed to pre-service events, factitious in-service events, and post-service events.  The evidence of record does not show that the Veteran was diagnosed with posttraumatic stress disorder based upon harassment and sexual assault until after August 27, 2001.  The Board accords more probative value to the contemporaneous records, where medical professionals made assessments based upon the facts that they were provided at that time including their evaluation of the Veteran at that time, than an examiner who retrospectively determines that the Veteran had posttraumatic stress disorder due to harassment and sexual assault all along.  A diagnosis of posttraumatic stress disorder must be based upon a credible in-service stressor.  A diagnosis of posttraumatic stress disorder based upon combat when someone has not engaged in combat cannot be deemed to be a valid diagnosis of posttraumatic stress disorder and would not meet the requirements of service connection for such disability.  See 38 C.F.R. § 3.304(f).

There is no objective and credible evidence showing that the Veteran had an acquired psychiatric disorder while still in service or soon after service discharge.  The medical opinions of record are only as good as the facts on which they are predicated, especially for the purpose of determining the onset and cause of the Veteran's posttraumatic stress disorder.  The medical opinions in this case as to the etiology of the posttraumatic stress disorder diagnosed prior to August 2001 are entirely rejected for all the reasons described above.

As noted above, the Decision Review Officer awarded the Veteran an earlier effective date by applying the holding in an Office of General Counsel opinion, VAOPGCPREC 26-97.  There, the General Counsel held that the addition of posttraumatic stress disorder to the rating schedule was a "liberalizing VA issue" purposes of 38 C.F.R. § 3.114(a), which would allow an effective date going back up to one year prior to the date of claim, if "the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for [posttraumatic stress disorder], and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  See page 6.  Thus, the Decision Review Officer determined that the Veteran had met all eligibility criteria as of April 11, 1980.  However, the Board is not bound by that particular determination (it is bound by the award of the effective date of August 27, 2001).  The Decision Review Officer has chosen to accept the Veteran's allegations of harassment and rape in service; the Board, however, has not-a finding within the Board's purview.  See Washington (James A.) v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (Board has the duty to render factual findings and determine the credibility and probative weight of the evidence).  

Thus, the Board concludes that the Office of General Counsel opinion does not provide a basis to award an earlier effective date for two reasons.  One, the Board does not find that the Veteran met all eligibility criteria for the liberalized benefit on April 11, 1980, as discussed in detail above.  Two, and more importantly, the date of claim in this case is April 26, 1969.  The date of claim in the case that was the subject matter for the General Counsel opinion was after the liberalizing VA issue.  

As stated above, an award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  The regulation (and the provisions of 38 U.S.C.A. § 5110) does not allow only one date to control the effective date.  Rather, Congress and VA recognized that there would be circumstances where the effective date for the award of a benefit should be after the date of claim.  Id.  The facts in this case are one of those circumstances for all the reasons stated above.  The facts in this case establish that prior to August 27, 2001, the Veteran was not shown to have posttraumatic stress disorder based upon a credible, in-service stressor.

Entitlement to an effective date earlier than August 27, 2001, for the award of service connection for posttraumatic stress disorder is denied, as the preponderance of the evidence is against the claim.  Hence, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b). 

III.  Clear and Unmistakable Error

The Veteran has alleged that the May 1969 rating decision, which implicitly denied entitlement to service connection for a psychiatric disorder contains clear and unmistakable error in denying the claim.

The notice and duty to assist provisions of the VCAA and regulations are not applicable to claims involving clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the notice provisions as to this part of the Veteran's claim is not required.  38 U.S.C.A. §§ 5109A(a) (West 2002); 38 C.F.R. § 3.105(e) (2010).

A rating decision is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a).  A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

As stated above, because of the application of the provisions of 38 C.F.R. § 3.156(c), VA was required to reconsider the 1969 claim, which means that the May 1969 rating decision is not final.  If there is no final decision, there can be no clear and unmistakable error.  Thus, this claim is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).

IV.  Veteran's Contentions

The Veteran has alleged that VA has deliberately delayed adjudicating his claim.  He also alleges that someone at the Regional Office told him that while he was entitled to an earlier effective date, VA would never allow it because of the precedent it would set.  He claims he has a tape recording of a VA employee making such admission.  

The Veteran has a docket number that indicates he perfected his appeal in 2009.  While the Veteran filed his claim for service connection for posttraumatic stress disorder in 2002, his claim for an earlier effective date is a new claim and would be assigned a new, later docket number.  The Board cannot find evidence in the claims file to show a deliberate attempt by the RO to delay consideration of the Veteran's claim.  Additionally, because of the Board's finding that the Veteran's statements lack credibility, it has accorded his allegations of a VA employee stating his claim would never be granted because of the precedent it would set and that he had a tape recording of this admission no probative value.

In a VA Form 21-4138, Statement in Support of Claim, dated September 2010, the Veteran requested that VA subpoena certain VA employees at the Roanoke, Virginia, and Huntington, West Virginia, regional offices.  The purpose of issuing subpoenas, at least by the Board, is to compel the testimony of certain individuals.  The Veteran has specifically stated he no longer wants a Board hearing.  Thus, there would be no purpose in subpoenaing a person when no hearing will be held.  Additionally, the Board will not issue a subpoena to compel the attendance of VA adjudicatory personnel, as required by law.  38 C.F.R. § 20.711(a) (2010).  

In a December 2010 statement, the Veteran stated the following:

In addition to the above request, if the Board renders an unfavorable decision, [the Veteran] is requesting that all the request[s], submitted on September 27, 2010, [i.e.,] subpoenas, FBI reports, e[tc], be completed so that [the Veteran] can continue with his claim to the Court of Veterans Appeals.

The Board has explained its reasons for not issuing subpoenas as requested by the Veteran.  It has no knowledge of any Federal Bureau of Investigation reports, as there is nothing in the record that relates to that issue.  

The Veteran had asked for a copy of the 1969 rating decision that initially denied his claim for service connection for a psychiatric disorder, which was sent to the Veteran by the Board on March 4, 2011.


ORDER

Entitlement to an effective date prior to August 27, 2001, for the award of service connection for posttraumatic stress disorder, to include on the basis of clear and unmistakable error, is denied.



_______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


